Case 2:20-cv-01351-JMA-AYS Document 14-1 Filed 07/14/20 Page 1 of 1 PageID #: 64




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


  Audiometric Analytics Technologies LLC,                   Case No. 2:20-cv-01351-JMA-AYS
         Plaintiff,                                         Patent Case
         v.                                                 Jury Trial Demanded
  Beyer Dynamic, Inc.,

         Defendant.


                  [PROPOSED] ORDER ON PLAINTIFF’S NOTICE OF
                           VOLUNTARY DISMISSAL

         This matter is before the Court on Plaintiff Audiometric Analytics Technologies

  LLC’s, Notice of Voluntary Dismissal without prejudice. Defendant has not yet answered

  the Complaint or moved for Summary Judgment. Being so advised, the Court hereby finds that

  the request should be GRANTED. It is, therefore,

         ORDERED that this matter be dismissed without prejudice.



         SO ORDERED




                                                     UNITED STATES DISTRICT COURT
                                                     Judge Joan M. Azrack




                                                3
